Citation Nr: 0635876	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  96-25 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder as secondary to a service-connected lumbosacral 
spine disability.

2.   Entitlement to service connection for depression as 
secondary to a service-connected lumbosacral spine 
disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran performed a period of active duty for training 
(ACDUTRA) in the Puerto Rico Army National Guard in December 
1989, and he had unverified prior periods of active military 
service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1996 and from a 
determination in February 2004 by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In addition to the issues listed on the title page of this 
decision, the veteran initiated and perfected an appeal to 
the Board on three other issues, which were listed on a 
statement of the case furnished to him by the RO in August 
2005.  Later that month, after his receipt of the statement 
of the case, the veteran stated in writing that he was 
withdrawing his appeal on the additional issues.  His 
withdrawal of the appeal on the issues listed in the August 
2005 statement of the case met the regulatory requirements of 
38 C.F.R. § 20.204 (2006) and was effective.      


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral spine 
disability did not cause and has not increased the severity 
of a non-service-connected cervical spine disorder.

2.  The veteran's service-connected lumbosacral spine 
disability has increased in severity a non-service-connected 
depressive disorder.

3.   The veteran's service-connected lumbosacral spine 
disability precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  A cervical spine disorder is not proximately due to or 
aggravated by a service-connected lumbosacral spine 
disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159(a)(1), 3.310 (2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

2.  A depressive disorder has been increased in severity by a 
service-connected lumbosacral spine disability.  38 C.F.R. 
§ 3.310(a), (b) (2006). 

3.  The criteria for TDIU are met.  38 C.F.R. § 4.16(a) 
(2006).           


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in April 2001 and august 2005 by the RO satisfied 
the statutory and regulatory duty to notify provisions.  VA 
has afforded the veteran orthopedic and psychiatric 
examinations and obtained medical opinions addressing the 
medical questions of a relationship, if any, between his 
service-connected disability of the lumbosacral spine and his 
diagnosed depressive disorder and his history of a cervical 
spine disorder.  There is no indication in the record that 
additional evidence material to the issues decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  

The adjudication of the veteran's claims on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice which has been provided to the 
veteran by the RO was the kind of remedial notice which the 
Court found in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to be permissible under the applicable statute and 
regulations.  In view of the fact that the veteran and his 
representative have had ample opportunity during the more 
than ten years that his appeal has been pending to submit 
evidence and argument in support of his claims, the timing of 
the VCAA notice provided to the veteran was in no way 
prejudicial to him.    

Secondary Service Connection Claims

In the veteran's case, service connection is in effect for 
degenerative disc disease of the lumbosacral spine and 
myositis of the lumbar paravertebral muscles, with 
radiculopathy.  "Myositis" is inflammation of a voluntary 
muscle.   See Dorland's Illustrated Medical Dictionary 1095 
(Dorland's) (28th ed., 1994).  "Radiculopathy" is disease of 
the nerve roots.  See Dorland's at 1404.   

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease, will be service 
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

With regard to the veteran's claim for service connection for 
a cervical spine disorder as secondary to his service-
connected lumbosacral spine disability,   
the question of whether there is an etiological relationship 
between one orthopedic disorder or abnormality and another 
orthopedic disorder or abnormality is a question requiring 
medical judgment on which the only probative evidence is 
competent medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2006).

In the veteran's case, the only physician who has reviewed 
the veteran's pertinent medical records in his claims file, 
conducted an orthopedic examination of the veteran, and then 
addressed the questions of whether the veteran has a current 
disability of the cervical segment of his spine and, if so, 
whether such cervical spine disorder was either caused or has 
been worsened (that is, increased in severity) by his 
service-connected lumbosacral spine disability is the VA 
physician who performed a records review and conducted a 
clinical examination of the veteran's spine in July 2001.  
That VA examining physician in July 2001 reported that, by 
clinical examination, the veteran had cervical radiculopathy 
at the C5-6-7 levels and had been diagnosed with myositis of 
the cervical paravertebral muscles by a VA examiner in 1995.  
The VA examining physician in July 2001 reported further, 
however, that an MRI of the veteran's cervical spine in March 
1996 did not confirm the earlier reported clinical findings.

The VA examining physician in July 2001 stated a medical 
opinion that the veteran's cervical spine condition at that 
time was not in any way secondary to his service-connected 
lumbosacral spine disability.  The VA examiner pointed out 
that the lumbosacral segment of the spine and the cervical 
segment of the spine have different bony structures and are 
supplied by different nerves and plexuses.  "Plexus" is a 
general term for a network of lymphatic vessels, nerves, or 
veins.  See Dorland's at 1308.

The veteran's representative has argued that the rationale 
stated by the VA examining physician in July 2001 is not 
convincing, but the medical opinion by the VA examining 
physician in July 2001 is the only medical opinion of record 
on the question of whether the veteran has a cervical spine 
disorder which was caused by or has been worsened by his 
service-connected lumbosacral spine disability, and the 
veteran and his representative have not submitted to VA a 
contrary medical opinion on that question, and they have not 
identified any existing medical opinion the conclusion of 
which is contrary to the VA examiner's medical opinion, which 
does not support the veteran's secondary service connection 
claim.  

In statements to VA, the veteran has stated a belief that his 
neck (cervical spine) disorder is related to his service-
connected lumbosacral spine disability.  However, as a layman 
without medical training or expertise, the veteran is not 
qualified to provide an opinion on a question of medical 
diagnosis or on a question of medical causation, see Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and so the 
veteran's personal medical opinion, while no doubt sincere, 
is lacking in probative value.

The preponderance of the evidence of record is against the 
claim for service connection for a cervical spine disorder as 
secondary to a service-connected lumbosacral spine 
disability, and entitlement to that benefit is not 
established.  See 38 C.F.R. §§ 3.159(a)(1), 3.310 (2006); 
Espiritu, supra.               

As the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a cervical 
spine disorder as secondary to a service-connected 
lumbosacral spine disability, the benefit of the doubt 
doctrine does not apply on that issue.  38 U.S.C.A. § 5107(b) 
(West 2002). 

With regard to the veteran's claim for service connection for 
depression as secondary to his service-connected lumbosacral 
spine disability, a VA medical certificate dated in June 1994 
reveals that the veteran was seen in the emergency room of a 
VA Medical Center for complaints of back pain and depression.  
The veteran told the VA emergency department physician that 
he had to stop working in 1992 due to back pain, that he had 
been feeling depressed for about six months, that he had lost 
22 pounds of weight, and that he was taking college courses 
in computer programming but he was not able to concentrate on 
his studies.  Anti-depressant medication was prescribed, and 
the veteran was referred to a VA mental health clinic.

In a decision issued in September 1994, an administrative law 
judge (ALJ) of the Social Security Administration (SSA) found 
that the veteran was disabled for SSA purposes and entitled 
to disability benefits under the laws administered by that 
agency since August 1992 by reason of impairment resulting 
from his service-connected lumbosacral spine disability.

The veteran was afforded a VA psychiatric examination in July 
2001, at which it was noted that the veteran's last employer 
had been the United States Coast Guard.  The veteran worked 
in a Coast Guard warehouse as a civilian employee for a year 
and a half, and he left that job in 1992.  The psychiatric 
diagnosis at the July 2001 VA examination was depression, NOS 
[not otherwise specified].  The examining VA psychiatrist 
noted that the veteran had no history of NP 
[neuropsychiatric] problems prior to having a back disorder.  
(Service connection for a lumbosacral spine disability was 
granted by rating action in October on a finding that the 
veteran had such disability as a residual of a back injury 
sustained during a period of ACDUTRA in December 1989.)  The 
examining VA psychiatrist also noted that the veteran claimed 
to have filed, and then dropped, charges of domestic violence 
against his wife in 1996, and that the veteran stated that he 
was separated from his wife.  The veteran indicated to the VA 
examiner that his depression was mostly due to his back pain.

The VA psychiatrist who conducted the July 2001 VA 
examination stated in the examination report that it was her 
opinion that, "...part of [the veteran's] depression is in 
fact related to his SC back condition but there is also a 
strong relationship to the veteran's marital problems which 
appear to have been present before the veteran suffered his 
back injury."

In July 2004, the veteran was seen by a psychologist at a VA 
pain clinic as part of his participation in a program at a 
VAMC to treat veterans with chronic pain.  The VA 
psychologist found that the veteran likely had psychiatric 
symptoms prior to his chronic back pain due to the injury 
which he sustained during ACDUTRA in December 1989 and that 
"life stressors" had been exacerbating his chronic pain 
problem.  She reported that it appeared to her that the 
veteran had a long history of psychological illness, that his 
"stress" and his chronic pain were related, and the reasons 
for his "stress" included his marital problems.  

The record in this case does not include any competent 
medical evidence of significance on the matter of the 
veteran's history of psychiatric symptoms, to include 
depression, in relationship to his complaints of severe pain 
from his service-connected lumbosacral spine disability other 
than the evidence set forth above.  

In the Board's view, the pertinent evidence of record fails 
to show that the veteran's current acquired psychiatric 
disorder was precipitated by residuals of his injury to the 
low back in December 1989, in light of the finding by mental 
health professionals that his acquired psychiatric disability 
pre-existed his back injury during ACDUTRA in December 1989.  
However, a reasonable reading of the comments which treating 
and examining VA mental health professionals have made in 
this case tends to show that chronic pain associated with the 
veteran's service-connected lumbosacral spine disability has 
exacerbated (that is, increased in severity) a depressive 
disorder.  Therefore, on that basis, the veteran is entitled 
to service connection on a secondary basis for the degree of 
aggravation of his depressive disorder which has resulted 
from his service-connected lumbosacral spine disability, and 
that benefit is allowed.  See 38 C.F.R. § 3.310(a), (b) 
(2006).   

Claim for TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2006).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director,  Compensation and Pension Service, 
for extraschedular consideration all cases of veterans who 
are unemployable by reason of service connected disabilities 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2006).

The veteran's service-connected lumbosacral spine disability 
is currently evaluated as 60 percent disabling, so he meets 
the schedular standards of 38 C.F.R. § 4.16(a) for a grant of 
TDIU.

As noted above, in September 1994, an ALJ of SSA granted the 
veteran entitlement under laws administered by that agency to 
Social Security disability benefits from August 1992.  In his 
decision, the SSA ALJ found that the veteran's subjective 
account of pain associated with his service-connected 
lumbosacral spine disability and of his resultant 
occupational impairment were credible.

At a hearing before a hearing officer at the RO in November 
2000, the veteran testified, with regard to leaving his last 
full-time employment, "The [back] pain was so intense that I 
was not able to perform my job."  (Transcript of hearing, 
page 3).  With regard to his withdrawal from a college where 
he had been taking courses for a degree in computer 
programming, the veteran testified that, "...I had to stop the 
studies because I was not able to go on with the back pain."  
(Transcript, page 8).

There is no evidence of record showing that the veteran's 
testimony quoted in the preceding paragraph should be 
considered not credible, and the Board finds that the 
veteran's testimony concerning the reason he stopped working 
and then stopping going to college (intense pain associated 
with his service-connected lumbosacral spine disability) is 
credible.

The expenses of the veteran's attending college to try to 
complete a course of study in computer programming were being 
paid through a VA vocational rehabilitation program.  In 
October 1992, a VA counseling psychologist made a 
determination that the functional limitations created by the 
veteran's service-connected lumbosacral spine disability, in 
combination with his level of formal education, had resulted 
in his failure to find a suitable job and showed that he had 
an employment handicap.  The VA counseling psychologist found 
that the veteran was basically eligible for vocational 
rehabilitation services from VA under the provisions of Title 
31, United States Code, and that achievement of a vocational 
goal (in the veteran's case, a bachelor's degree in computer 
programming) was at that time reasonably feasible.

In September 1997, after the veteran had withdrawn from the 
college course of study in a degree in computer programming, 
a VA vocational rehabilitation specialist notified him that 
his VA vocational rehabilitation program had been 
"interrupted" because "veteran does not re-enter planned 
services; is unemployed but is employable..."

The basis of the denial of the veteran's claim for TDIU by 
the agency of original jurisdiction was that, although his 
service-connected lumbosacral spine disability precluded 
positions requiring physical labor, nonetheless, his service-
connected disability did not preclude "sedentary" 
positions.  However, the record does not show that the 
veteran has had the education and training he would need in 
the competitive labor market to obtain and retain 
substantially gainful employment in a position not involving 
physical labor.  

The greater weight of the competent medical and vocational 
evidence along with the veteran's credible statements and 
testimony on the matter demonstrates that the veteran's 
service-connected lumbosacral spine disability does in fact 
preclude substantially gainful employment in his case.  The 
veteran is entitled to a grant of TDIU and that benefit is 
allowed.  See 38 C.F.R. § 4.16(a) (2006).  


ORDER

Entitlement to service connection for a cervical spine 
disorder as secondary to a service-connected lumbosacral 
spine disability is denied .

Entitlement to service connection for the degree of 
aggravation of a depressive disorder attributable to a 
service-connected lumbosacral spine disability is granted.

Entitlement to TDIU is granted, subject to governing 
regulations concerning payment of monetary benefits. 



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


